Citation Nr: 0303498	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  01-08 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
dislocated right arytenoid cartilage and status post 
laryngeal fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active air service from May 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD and 
residuals of dislocated right arytenoid cartilage and status 
post laryngeal fracture.  The denial was confirmed by the RO 
in a November 2000 rating decision.  The veteran appealed 
these determinations to the Board.  

The veteran was scheduled for a personal hearing before a 
Member of the Board at the RO in August 2002.  However, he 
canceled the hearing.  

The Board notes that the veteran has been diagnosed with an 
unspecified anxiety disorder.  His service medical records 
document that he was treated for anxiety in service and a VA 
examiner opined in April 2000 that the veteran's anxiety 
symptoms may be related to his military experiences.  The 
issue certified to the Board for appellate review was limited 
to entitlement to service connection for PTSD, and the RO's 
adjudication of the issue did not include consideration of 
any other psychiatric disorder.  This matter is not found to 
be inextricably intertwined with the PTSD issue on appeal.  
As such, the Board will limit its decision to the issue that 
has been certified.  However, statements on appeal may be 
liberally construed as a separate claim for service 
connection for an unspecified anxiety disorder.  As such, the 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran engaged in combat with the enemy in Vietnam.  

3.  The preponderance of the evidence reflects that the 
veteran does not meet the criteria for a diagnosis of PTSD.  

4.  Residuals of dislocated right arytenoid cartilage and 
status post laryngeal fracture have not been shown by 
competent evidence to be related to service and service-
connection has not been established for PTSD.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2002).  

2.  Residuals of dislocated right arytenoid cartilage and 
status post laryngeal fracture were not incurred in or 
aggravated by active service, nor proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In a February 2001 letter, the RO informed the veteran 
of the recent enactment of the VCAA and requested that he 
identify any outstanding medical evidence that might 
substantiate his claim and apprised him of VA development 
activity.  In the October 2001 statement of the case, the new 
regulations were outlined, and the veteran was advised that 
VA would obtain his service medical records, VA treatment 
records, and any other relevant records held by a Federal 
department or agency; and would assist him in obtaining any 
other clearly identified evidence.  However, it was 
ultimately his responsibility to submit private medical 
records and other evidence in support of the claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Private treatment records were associated 
with the file and the veteran was afforded the appropriate VA 
examinations.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
has not identified any additional pertinent evidence that has 
not been associated with the record.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448.  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  PTSD

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with circumstances, 
conditions, or hardships of service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
38 C.F.R. § 3.304(f) (2002).  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that -

"eligibility for a PTSD service-connection award 
requires" . . . specifically, "(1) [a] current . 
. . medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical 
evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen v. 
Brown, 10 Vet. App. 128 (1997), and Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (emphasis in original).

Service personnel records indicate that the veteran served as 
an administrative specialist with the 3rd Tactical Fighter 
Wing in the Republic of Vietnam during the Vietnam Era.  His 
awards and citations include the Vietnam Service Medal with 
one Bronze Service Star, the National Defense Service Medal, 
the Republic of Vietnam Campaign Medal and the Republic of 
Vietnam Gallantry Cross with Palm.  

In a September 1999 statement, the veteran reported that he 
volunteered to be a door gunner on at least 20 occasions when 
he was in Vietnam.  He recalled that he served in Vietnam 
during the Tet Offensive and that he witnessed deaths in the 
bunkers during rocket and mortar attacks.  In an October 1999 
letter, a retired Air Force General reported that he served 
in Vietnam with the veteran while he was an F-100 pilot.  He 
recalled that the veteran was an operations clerk in the 
fighter wing tactics section, which was a high-paced, heavily 
involved combat organization.  He stated that the unit was 
essentially in the combat zone, and frequently received 
rocket and mortar attacks on the barracks and aircraft which 
resulted in several casualties.  During the Tet Offensive, 
the enemy attacked the base and got to within a few meters of 
the east end before they were defeated.  He remarked that the 
veteran was charged with the additional duty of helping 
defend the base.  Based on this supporting evidence, and with 
resolution of doubt in the veteran's favor, exposure to a 
combat stressor may be conceded.  

Service medical records do not document any treatment for 
PTSD.  A Vet Center intake form dated in January 1999, 
indicated that the veteran was found to have PTSD.  A private 
medical report from J.A.B., D.O. (Dr. B.), dated in August 
1999, reflected that the veteran was diagnosed with a 
nightmare disorder and an anxiety disorder involving some 
components of PTSD.  Upon VA examination in April 2000, the 
psychologist stated that the veteran did not meet the 
criteria for a diagnosis of PTSD.  He concluded that the 
veteran had an anxiety disorder and a somatoform disorder.  

In a January 2001 letter, R.E.E., (Mr. E.), of the Vet Center 
in Duluth, Minnesota stated that the veteran met the criteria 
for a diagnosis of PTSD.  He indicated that the veteran 
exhibited numerous symptoms compatible with the criteria 
required for a diagnosis of PTSD.  Also in a January 2001 
letter, Dr. B., stated that the veteran had a number of 
symptoms suggestive of and consistent with PTSD.  

A second VA examination was conducted in April 2001.  The 
examiner reviewed the veteran's file, including the private 
medical records.  She concluded that results of the tests, 
including the MMPI-2, the Mississippi Scale, and the 
veteran's self report in interviews were not consistent with 
a diagnosis of PTSD.  She indicated that he had symptoms of 
PTSD; however, he did not fully meet the criteria for PTSD 
provided in the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  For example, he did not 
meet the avoidance and numbing symptoms outlined in Criterion 
C.  In her opinion, the veteran had a mild anxiety disorder.  

An email message dated in April 2001, a VA staff psychiatrist 
stated that the veteran had PTSD secondary to his combat and 
general Viet Nam experiences.  

In a November 2001 memorandum, three VA health care 
providers, J.L., Ph.D., L.P., and two psychiatrists, reviewed 
the veteran's file and the conflicting medical opinions that 
had been provided by the various examiners.  They concluded 
that the examiners who had diagnosed the veteran with PTSD 
did not adequately document how the veteran met the criteria 
in DSM-IV required to support such a diagnosis.  Furthermore, 
the clinical interviews were also not consistent with a 
diagnosis of PTSD.  The reviewers pointed out that the 
veteran reported additional symptoms of PTSD with each 
assessment, while at the same time indicating that his family 
relationships had improved.  It was noted that the veteran 
had experienced stress and emotional problems due to his 
Vietnam experiences.  Furthermore, he exhibited subsyndromal 
PTSD symptoms.  However, these symptoms did not meet the full 
criteria to support a diagnosis of PTSD.  They concluded that 
the veteran's symptoms were more consistent with a nightmare 
disorder.  

In analyzing the merits of the claim, the Board finds that 
service connection for PTSD, must be denied because the 
preponderance of evidence weighs against the claim.  The 
veteran's service medical records do not show any complaints 
of PTSD.  It has been conceded that the veteran was exposed 
to a combat stressor; however, the evidence regarding whether 
or not the veteran has PTSD due to his Vietnam experiences is 
clearly conflicting.  A private osteopath, a VA staff 
psychiatrist, and a Vet Center counselor have diagnosed the 
veteran with PTSD.  Two VA clinicians examined the veteran in 
April 2000 and April 2001, and concluded that the veteran did 
not have PTSD.  Finally, a panel of three VA clinicians - two 
psychiatrists and a Ph.D. - reviewed the full record and 
concluded that although the veteran experienced some symptoms 
of PTSD, he did not meet the full criteria for a diagnosis of 
this condition to be confirmed.  The Board has placed greater 
weight on this opinion in light of the full review of the 
record, including the opinions which documented a diagnosis 
of PTSD.  Furthermore, this opinion reflects a thorough 
review of the criteria required for a diagnosis of PTSD as 
outlined in DSM-IV, and clearly documents how the veteran has 
not met those criteria.  See Bloom, supra.  Consequently, the 
Board finds the preponderance of the evidence against a 
finding that the veteran has a diagnosis of PTSD in 
accordance 38 C.F.R. § 4.125(a).  Hence, service connection 
for that disorder may not be granted.  See Cohen, Gaines, 
Suozzi, supra.  

B.  Residuals of Dislocated Right Arytenoid Cartilage and 
Status Post Laryngeal Fracture

The Board observes that the veteran does not contend, nor 
does the record on appeal demonstrate, that his dislocated 
right arytenoid cartilage and laryngeal fracture occurred in 
service.  Additionally, the record does not contain competent 
evidence relating such disability to service.  Hence, the 
preponderance of the evidence is against the claim for 
service-connection on a direct basis.

The veteran has asserted that he injured himself during a 
nightmare and has filed a claim for secondary service 
connection for residuals of this injury.  Specifically, he 
claims that he suffers from nightmares due to PTSD, and that 
service connection should be awarded under 38 C.F.R. 
§ 3.310(a) for residuals of the dislocated right arytenoid 
cartilage and laryngeal fracture he sustained during the 
nightmare.  The medical evidence clearly documents that the 
veteran sustained the claimed injury in August 1999.  
However, as discussed above, the veteran has not established 
service connection for PTSD.  Therefore, service connection 
may not be awarded for any disability secondary to PTSD.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (in cases where the 
law is dispositive of the claim, the claim should be denied 
due to a lack of entitlement under the law).  




ORDER

Service connection for PTSD is denied.  

Service connection for residuals of dislocated right 
arytenoid cartilage and status post laryngeal fracture is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

